PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 8,406,480
Issue Date:  March 26, 2013
Application No. 12/372,491
Filed: February 17, 2009
Attorney Docket No. RSW920070469US1
:
:
:                        ON PETITION
:
:




This is a decision on the request filed February 19, 2021, a petition under 37 CFR § l.l82, to correct the name(s) of the inventor(s) on the face of the patent.

The petition is GRANTED.

The patent file is being forwarded to the Certificates of Correction Branch for issuance of the requested Certificate of Correction.

The application file does not indicate a change of address has been filed in this case, although the address given on the petition differs from the address of record.  If needed, a change of address should be filed in this case in accordance with MPEP 601.03. A courtesy copy of this decision is being mailed to the address noted on the petition.  However, until otherwise instructed, all future correspondence regarding this application will be mailed solely to the address of record.  

Telephone inquiries concerning this decision may be directed to the Kimberly Inabinet at (571) 272-4618.  Inquiries regarding the issuance of a certificate of correction should be directed to the Certificate of Correction Branch at (571) 272-4200.

Telephone inquiries regarding this decision may be directed to Kimberly Inabinet (571) 272- 4618.




/KIMBERLY A INABINET/Paralegal Specialist, OPET                                                                                                                                                                                                        

cc:	Jeffrey L. Waters
	Cantor Colburn, LLP
	20 Church Street, 22nd Floor
	Hartford, CT  06103-3207